Whether the plaintiff assented to the defendants' rule, and whether the rule entered into and formed a part of the contract between the parties, are questions of fact. Bradley v. Salmon Falls Mfg. Co., 30 N.H. 487; Preston v. American Linen Co., 119 Mass. 400. The plaintiff's assent to the defendant's rule, and whether the rule entered into and formed a part of the contract between the parties questions of fact. Bradley v. Salmon Falls Mfg. Co., 30 N.H. 487; Preston v. American Linen Co., 119 Mass. 400. The plaintiff's assent to the rule cannot *Page 91 
be found as a conclusion of law upon the reported facts, however strong as matter of evidence they may seem to be. State v. Hodge, 50 N.H. 510, 526; Bickford v. Dane, 58 N.H. 185; Bank v. Getchell, 59 N.H. 281, 285, 286.
Judgment for the plaintiff.
SMITH, J., did not sit: the others concurred.